DETAILED CORRESPONDENCE
This Office action is in response to the application filed 03/06/2020, with claims 1-13 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 12 and 13 are objected to because of the following informalities: 
Claims 1 at line 14, 12 at line 8, and 13 at line 19 it appears Applicant intended “being process” to read -- being a process --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following phrase of “after the detector does not detect that the user has got on the vehicle any longer in a stopped state of the vehicle” is in question. Specifically, the element “any longer” is a subjective term and renders the claim indefinite, in light of the specification. This term is subjective because neither the claims nor the specification supplies some standard for measuring the scope of this term “any longer”. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the claim. 
Accordingly, the claims are rejected below as best understood by the Examiner in view of the above 35 USC § 112 rejections. If Applicant disagrees, please indicate were in the specification the algorithm is described. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sako et al, US2017/0123423, hereinafter “Sako”.
	
Regarding Claim 1. A vehicle control device comprising: 
a detector configured to detect a specific operation performed on a vehicle from an outside of the vehicle (Sako : [0040]—“The group of sensors 108 is composed of a motion sensor (or infrared sensor, for example) configured to detect a person in the vicinity of the outside of the automatic driving vehicle 1 and various kinds of sensors for obtaining information that supports the automatic driving in addition to an open/close detecting sensor configured to detect open or close of the door”, [0154]); 
a vicinity situation recognizer configured to recognize a vicinity situation of the vehicle ([0041]—“The surrounding moving object grasping unit 109 is configured to grasp a moving object (including a person) around the own vehicle using the radar 106, the group of sensors 108, and a photographed image of the group of cameras 107. The surrounding moving object grasping unit 109 carries out a process based on a Bayesian theory, for example, whereby an obstacle or a moving object around the vehicle is grasped.”; FIG. 1); and 
a driving controller (103) configured to control steering, and acceleration or deceleration of the vehicle on the basis of the vicinity situation recognized by the vicinity situation recognizer ([0033]-[0037], [0115], [0196]), 
wherein, when the specific operation is detected by the detector before the vehicle arrives at a boarding area in automated exit processing ([0103]-[0104]), the driving controller is configured to bring the vehicle into a stopped state ([0145]), the boarding area being area in which a user of the vehicle is allowed to get on the vehicle ([0105], [0212]), the automated exit processing being process in which the vehicle is caused to exit from a parking lot (FIG. 13) and allowing the user to get on the vehicle in the boarding area ([0114]).

Regarding Claim 2. The vehicle control device according to claim 1, 
wherein, when the specific operation is detected by the detector, the driving controller is configured to bring the automated exit processing into the stopped state ([0118], the references and rationales of claim 1 are incorporated herein).

Regarding Claim 3. The vehicle control device according to claim 1, 
wherein the specific operation is an operation of opening a door of the vehicle or an operation of unlocking a door lock of the door accompanied by contact of the user to the door of the vehicle ([0040], [0119], the references and rationales of claim 1 are incorporated herein).

Regarding Claim 4. The vehicle control device according to claim 1, 
wherein, even when the vicinity situation recognizer is configured to recognize that the user has performed a gesture to cause the vehicle to stop in an area before arriving at the boarding area, the driving controller is configured to bring the vehicle into the stopped state ([0140], [0196], the references and rationales of claim 1 are incorporated herein).

Regarding Claim 5. The vehicle control device according to claim 1, further comprising:
an acquirer configured to acquire a restart signal for causing traveling of the vehicle to restart from a terminal device held by the user, wherein the detector is configured to detect that the user has got on the vehicle ([0145]—“Then, the user 2 gets out from the automatic driving vehicle 1, and go home. The automatic driving vehicle 1 receives a setup of a behavior after getting out from the automatic driving vehicle 1 from the user 2. After confim1ing that the user 2 gets out from the automatic driving vehicle 1, the automatic driving vehicle 1 moves to a specified parking place 4 of the apartment designated as the after-getting-out behavior thus set up by means of the automatic driving mode, and carries out a parking operation.”), and 
the driving controller is configured to cause traveling of the vehicle to restart when the acquirer acquires the restart signal after the detector does not detect that the user has got on the vehicle any longer in a stopped state of the vehicle ([0172], the references and rationales of claim 1 are incorporated herein).

Regarding Claim 6. The vehicle control device according to claim 1, further comprising:
a boarding determiner configured to determine whether a driver or a user different from the driver has got on the vehicle ([0119]—“The presence or absence of the driver is determined on the basis of the weight sensor provided in the driver's seat, the seating sensor consisted of the pressure sensor or the like, the touch sensor for determining whether a person touches the handle or the touch panel 112 or not, and the photographed image of the camera configured to photograph the driver on the driver's seat of the group of cameras 107”, [0155]), 
wherein the detector is configured to detect an open or closed state of a door of the vehicle ([0040]), and 
the driving controller is configured to maintain a stopped state of the vehicle even after the detector detects that the door of the vehicle has been closed when the boarding determiner determines that the user different from the driver has got on the vehicle in the stopped state of the vehicle (see at least [0073], [0079], the references and rationales of claim 1 are incorporated herein).

Regarding Claim 7. The vehicle control device according to claim 1, further comprising:
a boarding determiner configured to determine whether a driver has got on the vehicle ([0119]), 
wherein the detector is configured to detect an open or closed state of a door of the vehicle ([0040]), and 
the driving controller is configured to cause traveling of the vehicle to restart when the boarding determiner determines that the driver has got on the vehicle and the detector detects that the door of the vehicle is closed ([0079], the references and rationales of claim 1 are incorporated herein).

Regarding Claim 8. The vehicle control device according to claim 7, further comprising:
a first operator that is an accelerator pedal (Sako : [0028]—“accelerator pedal operation”, [0033]), a steering wheel (“(Sako : [0028]—“accelerator pedal operation”, [0033]), or a brake pedal ([0028]-[0029], [0035]); and 
a controller (103) configured to control the vehicle on the basis of an operation performed on the first operator, wherein the controller is configured to not cause the operation performed on the first operator to be reflected in the control of the vehicle after the traveling of the vehicle is restarted.

Regarding Claim 9. The vehicle control device according to claim 8, further comprising:
a first operator that is an accelerator pedal (Sako : [0028]—“accelerator pedal operation”, [0033]) or a steering wheel (“(Sako : [0028]—“accelerator pedal operation”, [0033]); 
a second operator that is a brake pedal ([0028]-[0029], [0035]); and 
a controller configured to control the vehicle on the basis of an operation performed on the first operator or a second operator ([0034]), wherein the controller is configured to cause the operation performed on the first operator to be reflected in the control of the vehicle after the vehicle has stopped on the basis of an operation performed on the second operator in the boarding area or after an operation is performed on the second operator while the vehicle is stopped in the boarding area .

Regarding Claim 10. The vehicle control device according to claim 1, 
wherein the driving controller (103) is configured to bring the automated exit processing into a completed state when the detector detects the specific operation after the vehicle has entered the boarding area in the automated exit processing ([0118]—“the automatic driving vehicle 1 stops the motor driving unit 131 at the location where the driver gets out from the automatic driving vehicle 1, and turns off the power supply while maintaining power feeding to sections necessary as the process during stop”, FIG. 10, [0076]—“Pick up request”; Here Sako ’s  taught pick up request is equivalent to this limitation according to the instant application definition of the claimed an automated exit processing on page 21, lines 7-9).

Regarding Claim 11. The vehicle control device according to claim 10, 
wherein the driving controller (103) is configured to not cause the automated exit processing to restart when a request for automated exit processing is acquired after the automated exit processing is brought into the completed state (Sako : [0118]), and is configured to cause the automated exit processing to restart when the request for the automated exit processing is acquired after a request for automated entrance processing for causing the vehicle to enter a parking lot after the automated exit processing is brought into the completed state (see at least: [0147]—“After confirming that the user 2 gets out from the automatic driving vehicle 1, the automatic driving vehicle 1 moves to a parking place dedicated for the designated accommodation facility by means of the automatic driving mode, and carries out the parking operation.”, [0187]).

Regarding Claim 12. A vehicle control method comprising: 
by a computer (“computer”—FIG. 1, [0030], abstract), detecting a specific operation performed on a vehicle from outside the vehicle (Sako : [0040]—“The group of sensors 108 is composed of a motion sensor (or infrared sensor, for example) configured to detect a person in the vicinity of the outside of the automatic driving vehicle 1 and various kinds of sensors for obtaining information that supports the automatic driving in addition to an open/close detecting sensor configured to detect open or close of the door”, [0154]); 
recognizing a vicinity situation of the vehicle ([0041]—“The surrounding moving object grasping unit 109 is configured to grasp a moving object (including a person) around the own vehicle using the radar 106, the group of sensors 108, and a photographed image of the group of cameras 107. The surrounding moving object grasping unit 109 carries out a process based on a Bayesian theory, for example, whereby an obstacle or a moving object around the vehicle is grasped.”; FIG. 1); 
controlling steering and acceleration or deceleration of the vehicle on the basis of the recognized vicinity situation ([0033]-[0037], [0115], [0196]); and 
bringing the vehicle into a stopped state when the specific operation is detected before the vehicle arrives at a boarding area in automated exit processing ([0118]—“the automatic driving vehicle 1 stops the motor driving unit 131 at the location where the driver gets out from the automatic driving vehicle 1, and turns off the power supply while maintaining power feeding to sections necessary as the process during stop”, FIG. 10, [0076]—“Pick up request”; Here Sako’s  taught pick up request is equivalent to this limitation according to the instant application definition of the claimed an automated exit processing on page 21, lines 7-9), the boarding area being area in which a user of the vehicle is allowed to get on the vehicle ([0167]), the automated exit processing being process in which the vehicle is caused to exit from a parking lot (FIG. 13) and allowing the user to get on the vehicle in the boarding area ([0114]).

Claim 13 is the non-transitory computer-readable storage medium that stores ([120], [0143]) the method of claim 12; therefore, claim 13 is rejected on the same rationale as claim 12 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661